SCHWAB, C.J.
The appellant-mother appeals from an order transferring the custody of two minor children from her to the respondent-father.
The marriage of the parties was dissolved in April 1972, and the dissolution decree awarded the custody of their two boys, Jeffrey, aged six, and Aaron, aged 3%, to the mother with substantial rights of visitation in the father. At the time of the decree and for some time thereafter the conduct of neither party was such as to meet the criteria of an “ideal” parent.
In August of 1973 the father moved for change of custody to him and in October of 1973 the trial court granted the motion. The record shows that the father had remarried, changed his ways and gave every indication of being able to provide a stable environment for the children. The record also discloses that at least as of the time of the hearing the mother had not made a similar adjustment in her life style. We see no purpose in setting forth further detail in this opinion. Sarty v. Forney, 12 Or App 251, 506 P2d 535 (1973). The trial judge in an oral opinion succinctly indicated why he believed the best interests of the children would be served by transferring custody to the father. We agree with his observations.
Affirmed. No costs to either party.